Citation Nr: 1414800	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-02 911A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a lung condition.


REPRESENTATION

Appellant represented by:	Jon M. Brown, Agent


ATTORNEY FOR THE BOARD

M. Spinnicchia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claim for service connection for a lung condition.

The Board notes that a January 2011 Statement of the Case (SOC) also included the issue of service connection for headaches.  However, in his October 2011 substantive appeal, the Veteran specifically limited his appeal to the denial of service connection for a lung condition.  Thus, the issue of entitlement to service connection for headaches was not perfected and is not before the Board.  38 C.F.R. §§ 20.200, 20.202 (2013).  Similarly, the Board notes that a September 2011 rating decision declined to reopen a claim for service connection for myasthenia gravis.  The Veteran appealed that decision and an SOC was issued in January 2012.  The Veteran did not file a substantive appeal following that SOC and the RO closed out the appeal; thus, that issue is also not before the Board.  Id.  

The case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary before a decision can be rendered in this case.  

Specifically, while the September 2010 VA examiner explained that the Veteran suffers from respiratory impairment as a result of myasthenia gravis, it is not clear from the discussion whether the Veteran also suffers from a distinct respiratory condition that is unrelated to the nonservice-connected myasthenia gravis.  The Board notes that the 2010 CT scan of the chest revealed pulmonary nodules.  It is not clear whether such is related to the myasthenia gravis or is a distinct condition.  

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have recently treated him for asthma or pulmonary nodules.  After securing any necessary release, the RO/AMC should request any relevant records identified.  In addition, relevant VA treatment records dating since April 2010 should be obtained from the Minneapolis VA Medical Center.  If any requested records are not available, the Veteran should be notified of such.

2. After the above development has been completed to the extent possible, the claims file should be returned to the September 2010 VA examiner, if available.  If that examiner is not available, the claims file should
be forwarded to another physician to obtain the requested opinions.  If a new examination is deemed necessary to respond to the questions presented below, one should be scheduled.  Following review of the claims file, the examiner should respond to the following:

a.  Do the pulmonary nodules noted on CT scan in 2010 indicate the Veteran suffers from a current respiratory disability?  If so, please indicate whether these nodules are etiologically related to service, to include the Veteran's alleged toxic exposures in project SHAD in Alaska.  

b.  Please clarify whether the Veteran currently suffers from asthma.  

c.  If the Veteran currently has asthma, did his asthma clearly exist prior to his entrance on active duty?  If so, did his asthma permanently worsen during active service (as opposed to mere exacerbation of symptoms)?  

d.  If the Veteran currently has asthma and his asthma permanently worsened during service, was that worsening clearly the result of natural progression of the pre-existing asthma?  

e.  If the Veteran current has asthma that was permanently worsened during service beyond normal progression (aggravated), is the current asthma related to that in-service aggravation? 

f.  Please explain the medical basis for the opinions provided above.  If the examiner cannot provide the above opinions without resorting to speculation, the examiner should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After the above has been completed to the extent possible and any other development deemed necessary accomplished, the case should again be reviewed.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


